Citation Nr: 0013840	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  97-31 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for prostate problems 
secondary to Agent Orange exposure.

2.  Entitlement to service connection for coronary artery 
disease secondary to Agent Orange exposure.

3.  Entitlement to a compensable evaluation for post 
operative cholecystectomy with chronic gastritis.


REPRESENTATION

Appellant represented by:	Elzie Fitzgerald, Agent


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel
INTRODUCTION

The appellant served on active duty between May 1960 and 
January 1980.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from July and September 1996 rating 
decisions of the New Orleans, Louisiana, Department of 
Veterans Affairs Regional Office (VARO).


FINDINGS OF FACT

1.  Competent medical evidence has not been presented showing 
a prostate disorder, including prostate cancer.

2.  Competent medical evidence has not been presented showing 
a nexus, or link, between coronary artery disease and Agent 
Orange exposure in service, or service generally; heart 
disease is not shown within the appellant's initial post 
separation year.

3.  The appellant's service-connected stomach disorder is 
currently manifested by complaints of mid-abdominal cramping 
associated with intermittent constipation and occasional 
diarrhea, with a feeling of incomplete evacuation of bowels, 
and symptoms of colonic distention occurring 2 to 3 times a 
week.


CONCLUSIONS OF LAW

1.  A well grounded claim for service connection for a 
prostate disorder has not been presented.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303, 3.307(a)(6), 3.309(e) (1999).

2.  A well grounded claim for service connection for coronary 
artery disease has not been presented.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5107 (West 1991 & Supp. 1999); 38 C.F.R. § 3.303, 
3.307(a)(6), 3.309(e) (1999).

3.  The schedular criteria for a compensable evaluation for 
post operative cholecystectomy with chronic gastritis are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.321, Part 4, Diagnostic Code 7318 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for Service Connection

The appellant seeks service connection for a prostate 
disorder and coronary artery disease due to herbicidal 
exposure (Agent Orange) in service.  Service connection may 
be granted, when the facts, as shown by the evidence, 
establish that a particular injury or disease resulting in 
chronic disability was incurred in service, or, if pre-
existing service, was aggravated therein.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.303 (1999).  In the 
case of any disease diagnosed after discharge, service 
connection may be granted when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  Service 
connection is presumed if a veteran manifests a chronic 
disease, such as cardiovascular, to a degree of at least 10 
percent within one year after separation from service.  
38 U.S.C.A. § 1112 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

In addition, the law provides that certain diseases 
associated with exposure to herbicide agents, including Agent 
Orange, may be presumed to have been incurred in service if 
they become manifest at anytime after service, such as, 
prostate cancer.  38 C.F.R. § 3.307(a)(6)(ii) (1999).  
Cardiovascular disease is not subject to the presumption of 
service connection based on herbicidal exposure.  See 38 
C.F.R. § 3.309(e)(1999).
However, the threshold question to be answered in all cases 
is whether the appellant's claim is well grounded; that is, 
whether it is plausible, meritorious on its own, or otherwise 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78 (1990); Epps v. Gober, 126 F. 3d 1464 (1997), adopting the 
definition in Epps v. Brown, 9 Vet. App. 341, 344 (1996).  If 
a particular claim is not well grounded, then the appeal 
fails and there is no further duty to assist in developing 
facts pertinent  to the claim since such development would be 
futile.  38 U.S.C.A § 5107(a) (West 1991 & Supp. 1999).  
Furthermore, a claim which is not well grounded precludes the 
Board from reaching the merits of a claim.  Boeck v. Brown, 6 
Vet. App. 14, 17 (1993).

To establish a plausible claim, a veteran must present 
medical evidence of a current disability; medical evidence, 
or, in certain circumstances, lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus or link between the claimed in-service 
disease or injury and the present disease or injury.  Epps v. 
Gober, 126 F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  Alternatively, a claim may be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1999).  Savage v. Gober, 10 Vet. App. 489, 495-98 
(1997).

An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded.  38 U.S.C.A. 5107(a) (West 
1991 & Supp. 1999).  Where such evidence is not submitted, 
the claim is not well grounded, and the initial burden placed 
on the appellant is not met.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Evidentiary assertions by the appellant 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible.  See King v. 
Brown, 5 Vet.App. 19 (1993).

A.  Prostate Disorder

With respect to the claim for service connection for a 
prostate disorder, the evidence of records is negative for 
any dysfunction of the prostate and the presence of prostate 
cancer.  Specifically, we observe that the appellant was seen 
in the VA urology clinic in January 1997 and that examination 
of the prostate was without abnormalities even though the 
appellant was informed by a letter dated October 1996 that 
his the results of his prostate-specific antigen blood test 
(a prognostic test for prostate cancer) were considered 
abnormal.  There is no diagnosis of record for prostate 
cancer.

As competent medical evidence has not been presented showing 
a prostate disorder or prostate cancer, the claim is not well 
grounded on a direct basis, and under the Agent Orange laws 
and regulations.  We note that the appellant as a layman is 
not competent to offer opinions on medical diagnosis or 
causation, and that the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu v. 
Derwinski, 2 Vet.App. 482 (1992); Moray v. Brown, 5 Vet.App. 
211 (1993).  Moreover, lay assertions of medical causation or 
medical diagnosis cannot constitute evidence to render a 
claim well grounded.  Lathan v. Brown, 7 Vet.App. 359, 365 
(1995); Grottveitt v. Brown, 5 Vet. App. 91, 93 (1993); 
Tirpak supra. at 611.

B.  Coronary Artery Disease

Regarding the claim for service connection for coronary 
artery disease, the Board observes that competent medical 
evidence has been presented showing the presence of the 
claimed disorder.  However, competent medical evidence has 
not been presented showing a nexus, or link, between heart 
disease and Agent Orange exposure in service, or service 
generally.  Additionally, heart disease was not shown within 
the initial post separation year and, therefore, presumptive 
service connection under 38 C.F.R. § 3.309(a) is not 
warranted..  Presumptive service connection is not provided 
for cardiovascular disease under 38 C.F.R. § 3.309(e) 
(diseases associated with exposure to certain herbicide 
agents).  Therefore, the Board finds that the claim is not 
well grounded on a direct basis and under the Agent Orange 
laws and regulations.


C.  Procedural Considerations

We note that under 38 U.S.C.A. § 5103(a) the VA is obligated 
to advise claimants of the evidence necessary to complete his 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995). VARO 
successfully completed this obligation in its statement of 
the case.  Likewise, the Board's discussion above informs the 
appellant of the requirements for the completion of his 
application for the claims for service connection.

II.  Claims for Increase

The appellant contends that the noncompensable evaluation 
assigned his service-connected post operative cholecystectomy 
with chronic gastritis does not reflect adequately the 
severity of his gastrointestinal symptomatology.  He asserts 
that the evaluation should be increased based on cramping, 
intermittent constipation, occasional diarrhea, and a feeling 
of incomplete evacuation of bowels.  A claim for an increased 
evaluation is well grounded where the claimant asserts that a 
higher rating is justified due to an increase in severity of 
the service-connected condition.  See Caffrey v. Brown, 
6 Vet.App. 377, 381 (1994); Proscelle v. Derwinski, 
2 Vet.App. 629, 631-632 (1992).  As the appellant has claimed 
that his disability is more severe, his claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).

Once a claimant has presented a well grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  38 U.S.C.A. § 5103(a) (West 1991).

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  In 
making its determination, the Board analyzes the extent to 
which a service-connected disability adversely affects a 
veteran's ability to function under the ordinary conditions 
of daily life, and bases the assigned rating, as far as 
practicable, on the average impairment of earning capacity in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.10 (1999).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (1999).

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

The Board notes that in assigning an appropriate rating, the 
policy against "pyramiding" of disability awards enumerated 
by 38 C.F.R. § 4.14 must be considered.  The assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet.App. 532, 
538 (1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet.App. 625, 629 (1992).  In this case, the 
Board considered whether another rating code is "more 
appropriate" than the one used by VARO.  See Tedeschi v. 
Brown, 7 Vet.App. 411, 414 (1995).

Service connection was established for post operative 
cholecystectomy with chronic gastritis in an August 1981 
rating decision.  A noncompensable evaluation was assigned, 
effective from June 1980, under 38 C.F.R. § 4.114, Diagnostic 
Code 7318.  This code provides for a 0 percent evaluation for 
nonsymptomatic gall bladder removal, a 10 percent evaluation 
for mild residuals of gall bladder removal and a 30 percent 
evaluation for severe symptoms.  38 C.F.R. § 4.114, Diagnostic 
Code 7318 (1999).

In the appellant's case, the medical evidence shows that the 
disorder is essentially asymptomatic.  While VA outpatient 
treatment reports show frequent complaints of abdominal pain 
and discomfort, the objective findings show no abnormal 
pathology.  A CT of the abdomen in August 1998 was normal.  On 
VA examination in July 1998, the appellant complained of mid-
abdominal cramping associated with intermittent constipation 
and occasional diarrhea, with a feeling of incomplete 
evacuation of bowels.  However, the appellant denied vomiting, 
hematemesis, circulatory disturbances after meals, and weight 
loss or gain.  He reported symptoms of colonic distention 
occurring 2 to 3 times a week.  Objectively, there was no 
evidence of ulcer disease, weight appeared stable, there was 
no anemia, and there was no abdominal tenderness.  An 
esophagogastroduodenoscopy and colonoscopy were essentially 
normal.  The diagnosis was spastic colitis.

The objective medical findings of record do not show at a 
minimum mild residual symptoms of gall bladder removal.  
Therefore, the preponderance of the evidence is against the 
claim for increase.

The above discussion is based upon consideration of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the Board notes that there is no indication that 
the schedular criteria are inadequate to evaluate the 
disability associated with the removal of the appellant's gall 
bladder.  The records do not show, nor does the appellant 
argue, that removal of his gall bladder has caused marked 
interference with employment, or frequent periods of 
hospitalization, or otherwise have rendered impracticable the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, application of the 
extraschedular provisions in 38 C.F.R. § 3.321(b)(1) is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for a prostate disorder is denied.

Service connection for coronary artery disease is denied.

A compensable evaluation for post operative cholecystectomy 
with chronic gastritis is denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 

